HEDRICK, Chief Judge.
Defendants contend that the trial court erred in ordering defendants to specifically perform the alleged contract for the sale of their land to plaintiff. Defendants do not challenge the trial judge’s declaration that plaintiff anticipatorily breached the contract. They do, however, object to the court’s ruling “[t]hat said anticipatory breach by Plaintiff was not a material breach of the parties’ oral contract for the sale of real property and therefore Defendants are not entitled to rescind said contract.”
We regret the trial judge’s use of the label “anticipatory breach” when referring to the conduct or statements of the parties. In most instances “labels” serve only to confuse, not only the parties and attorneys, but judges as well. For that reason we do not copy into our decision any of the numerous definitions and explanations of the label “anticipatory breach.” We choose, however, to decide this case by the application of simple principles of contract law, as we understand those principles and apply them to the uncontroverted findings of fact made by the trial judge.
When plaintiff tendered the agreed purchase price to defendants for the deed held in escrow by the attorney and coupled his tender with instructions to defendants that he would not “close the transaction until the Defendants had agreed to said conditions” described in the findings of fact, he, the plaintiff, repudiated the contract. His repudiation was absolute, and amounted to nothing more than a counteroffer to defendants. Defendants did not accept plaintiffs counteroffer but clearly and emphatically rescinded the contract which plaintiff had repudiated. Defendants’ duties under the contract were terminated when plaintiff repudiated the contract and made his counteroffer. The trial judge’s declaration that the “anticipatory breach . . . was not a material breach of the parties’ oral contract” was and is erroneous. An absolute repudiation of a contract can hardly be said to be “not material.”
For the reasons set out above the judgment directing defendants to specifically perform the contract must be reversed, and the cause will be remanded to the district court to enter an order concluding as a matter of law from the findings of fact already made that plaintiff by his acts and conduct repudiated the contract, and that defendants justifiably rescinded the contract, and *672the court will enter an order dismissing plaintiffs claim for specific performance with prejudice.
Reversed and remanded.
Judges WEBB and Wells concur.